NOTE: This order is n0nprecedentia1.
United States Court of Appeals
for the FederaI Circuit
ANDREW SHERFIELD,
Claimant-Appellant,
V.
ERIC K. SHINSEKI, SECRETARY OF VETERANS
AFFAIRS,
Respon,dent-Appellee.
2011-7052
Appea1 from the United States C0urt of Appea1s for
Veterans C1aims in 08-3516, Judge Wi11iam P. Greene, Jr.
ON MOTION
ORDER
AndreW Sherf1e1d moves for a 45-day extension of
'cirne, until August 29, 2l)11, to file his reply brief.
Up0n consideration thereof
IT IS ORDERED THATZ

SHERFIELD V. DVA 2
The motion is granted
FOR THE COURT
JUL  1  /s/ Jan H0rba1y
CCI
Date Jan H0rbaly
Clerk
Kenneth M. Carpenter, Esq. paso
Lauren A. Weeman, Esq. U`SiEgggJgF§A?_P(§%tlUSFF0R
821 .)uL 21 2011
.lAN HORBAL`{
CLERK
lo